DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 19-36 of US Application No. 16/741,701, filed on 13 January 2020, are currently pending and have been examined. Applicant, via preliminary amendment, canceled claims 1-18 and added claims 19-36.

Information Disclosure Statement
The Information Disclosure Statements filed on 13 January 2020, 24 March 2021 and 08 October 2021 have been considered. An initialed copy of form 1449 for each IDS is enclosed herewith.

Specification
The disclosure is objected to because of the following informalities: at ¶ [0059] the specification recites ([square], [square], n)-wise. It is unclear what the squares represent. Appropriate correction is required.

Claim Objections
Claim 28 is objected to because of the following informalities:  claim 28 recites “at least one processor configured to execute the instructions to perform or support another device to perform: . . . by the cameras, a process of inputting images” in lines 4-10. If Applicant desires to use numbering in the claims, the claim should recite -- at least one processor configured to execute the instructions to perform or support another device to perform: . . . by the cameras, (I) a process of inputting images – to be consistent with the claim numbering throughout the remainder of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. 

Regarding claims 19-27, Examiner notes that  broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. See MPEP 2111.04(II). Claim 19 recites “on condition that [underline added] a plurality of cameras, having ultra-wide field of views (FOVs) and capable of covering all directions of the moving body by using each of their respective FOVs, have been arranged to be apart from one another on the moving body . . .” and “in response to acquiring a plurality of images . . .”.  As recited, the broadest reasonable interpretation of the above limitations, based on the recited conditions, is that the limitations are not required to be performed. The remaining method steps are all contingent upon the above limitations being performed. Therefore, if the conditions do not occur, the method steps do not need to be performed. The claim as currently recited does not include any method steps that must be performed. Therefore, claim 19 does not include any steps, which amount to 

Claim 23 provides the method of claim 19 but does not recite any additional method steps. Since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Phrases recited in the instant claims, such as "minimizes", is not an active, positive recitation of steps involved in the method/process. It is recommended to amend the claim to recite positive, verbal nouns, e.g. minimizing.
Claim 25 provides the method of claim 24 but does not recite any additional method steps. Since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Phrases recited in the instant claims, such as "selects", “samples” and “determines”, are not an active, positive recitations of steps involved in the method/process. It is recommended to amend the claim to recite positive, verbal nouns, e.g. selecting, sampling, determining.

Claim 26 provides the method of claim 19 but does not recite any additional method steps. Since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Phrases recited in the instant claims, such as "generates”, is not an active, positive recitation of steps involved in the method/process. It is recommended to amend the claim to recite positive, verbal nouns, e.g. generating.

Claim 27 provides the method of claim 19 but does not recite any additional method steps. Since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, 

Allowable Subject Matter
Claims 28-36 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
Jeon et al. (US 2021/0065393 A1);
Cheng et al. (US 2020/0273192 A1);
Ryll et al. (US 2019/0138029 A1);
Bang et al. (US 2018/0322611 A1);
Xu et al. (US 2018/0293454 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AARON L TROOST/Primary Examiner, Art Unit 3666